810 So.2d 1093 (2002)
Rudolph HARRIS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D02-529.
District Court of Appeal of Florida, Fifth District.
March 22, 2002.
*1094 Rudolph Harris, Lawtey, pro se.
No Appearance for Appellee.
PER CURIAM.
Pursuant to a negotiated plea, Rudolph Harris was convicted of the lesser-included offense of possession of cocaine and received a four year sentence. In his Rule 3.850[1] motion, he alleges the existence of several errors in his scoresheet. The trial court in its order acknowledges the existence of scoresheet errors but declined to grant any relief because he entered a plea in exchange for a specific term of years.
The trial court ruled correctly. Scoresheet errors are harmless when the sentence is the result of a negotiated plea agreement. See, e.g., Hill v. State, 730 So.2d 322 (Fla. 1st DCA 1999). The transcript reflects that Harris entered his plea in exchange for a four year sentence, not a guidelines sentence. Moreover, as the court points out in its order, he does not seek to withdraw his plea.
AFFIRMED.
GRIFFIN, PLEUS and ORFINGER, R.B., JJ., concur.
NOTES
[1]  Rule 3.850, Fla. R.Crim. Pro. (1999).